DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anton Skaugset on 11/09/2021.
The application has been amended as follows: 
In claim 5, line 6, the term “the” after the term “that” has been deleted, and a term --- an --- has been added after the term “that”.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a method for drying wood chips for use as a raw material for a gasification reactor, wherein at least a portion of a product gas of the gasification reactor is combusted by a combined 
adding the wood chips to a drying hopper through a first air-tight lock;
directing heated ambient air from a building or encapsulation of the block-type thermal power station, where the ambient air is heated by heat radiation from the heat-and-power generator of the block-type thermal power station disposed within the building or encapsulation; 
heating and at least partially drying the wood chips in the drying hopper using the heated ambient air; and 
discharging the at least partially dried wood chips from the drying hopper through a second air-tight lock.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Kim et al. (US 2011/0265734) discloses “A method for drying wood chips for use as a raw material for a gasification reactor, wherein at least a portion of a product gas of the gasification reactor is combusted by a combined heat-and-power generator of a block-type thermal power station (BHKW), the method comprising: adding the wood chips to a drying hopper …; …; heating and at least partially drying the wood chips in the drying hopper using the heated … air; and discharging the at least partially dried wood chips from the drying hopper ….”, however Kim et al. does not disclose the limitations of “... the method comprising: adding the wood chips to a drying hopper through a first air-tight lock;  directing heated ambient air from a building or encapsulation of the block-type thermal power station, where the ambient air is heated by heat radiation from the heat-and-power generator of the block-type thermal power station disposed within the building or encapsulation; heating and at least partially drying the wood chips in the 
Therefore, allowance of claims 1-4 is indicated because the prior art of record does not show or fairly suggest ... the method comprising: adding the wood chips to a drying hopper through a first air-tight lock;  directing heated ambient air from a building or encapsulation of the block-type thermal power station, where the ambient air is heated by heat radiation from the heat-and-power generator of the block-type thermal power station disposed within the building or encapsulation; heating and at least partially drying the wood chips in the drying hopper using the heated ambient air; and discharging the at least partially dried wood chips from the drying hopper through a second air-tight lock in combination with the structural elements and/or method steps recited in at least claims 1-4.
As to claim 5, the prior art of record fails to disclose or suggest alone or in combination as claimed a device for drying wood chips for use as a raw material in a gasification reactor, wherein at least a portion of a product gas of the gasification reactor is combusted by a combined heat-and-power generator of a block-type thermal power station (BHKW), the device comprising: 
a building or encapsulation that encloses the heat-and-power generator of the block-type thermal power station, such that an ambient air within the building or encapsulation is heated by the heat-and-power generator during operation; 
a storage container for the wood chips; 
a drying hopper disposed between the storage container and the gasification reactor that is configured to receive wood chips from the storage container via a gas-tight entry lock and to discharge dried wood chips to the gas-generating reactor via a gas-tight exit lock; 

an air outlet for the drying hopper for discharging cooled humidified air.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Kim et al. (US 2011/0265734) discloses “device for drying wood chips for use as a raw material in a gasification reactor, wherein at least a portion of a product gas of the gasification reactor is combusted by a combined heat-and-power generator of a block-type thermal power station (BHKW), the device comprising: …; a storage container for the wood chips; a drying hopper disposed between the storage container and the gasification reactor that is configured to receive wood chips from the storage container … and to discharge dried wood chips to the gas-generating reactor …; an air inlet for the drying hopper that receives heated … air …; and an air outlet for the drying hopper for discharging cooled humidified air.”, however Kim et al. does not disclose the limitations of “... the device comprising: a building or encapsulation that encloses the heat-and-power generator of the block-type thermal power station, such that an ambient air within the building or encapsulation is heated by the heat-and-power generator during operation; …; a drying hopper … that is configured to receive wood chips from the storage container via a gas-tight entry lock and to discharge dried wood chips to the gas-generating reactor via a gas-tight exit lock; an air inlet for the drying hopper that receives heated ambient air from the building or encapsulation; ….”
Therefore, allowance of claims 5-9 is indicated because the prior art of record does not show or fairly suggest … the device comprising: a building or encapsulation that encloses the heat-and-power generator of the block-type thermal power station, such that an ambient air .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799